This cause having heretofore been submitted to the Court on Certified Great Public Importance pursuant to Article V, Section 3(b), Florida Constitution (1980), and Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), and the Court having determined that it should decline to exercise jurisdiction, it is ordered that the Petition for Review is denied.
*84No motion for rehearing will be entertained by the Court. See Fla. R.App. P. 9.330(d)(2).
POLSTON, C.J., and PARIENTE, CANADY, LABARGA, and PERRY, JJ„ concur.
PARIENTE, J., concurs with an opinion.